Citation Nr: 1647895	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-44 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a lumbosacral strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1975 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's November 2010 VA Form 9, he requested a personal hearing before a Veterans Law Judge seated at the RO.  In October 2011, the Veteran's representative filed a memorandum stating the Veteran wished to withdraw his hearing request.  In September 2014, however, the RO received a statement from the Veteran indicating he desired a video hearing before a Veterans Law Judge.  As the Veteran's video hearing request remains pending, this appeal is REMANDED to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video hearing in proper docket order before a Veterans Law Judge.  He and his representative should be afforded timely and appropriate notice of the time, date, and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

